DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 
Drawings
The drawings filed April 12, 2022 are objected to under 37 CFR 1.83(a) because they fail to show how the input pulse signal from the control board 1 is inputted to both gates G of Q1 and Q2 via the temperature correction circuit 20 (shown in Applicant’s replacement Figures 2, 7 and 9) as described in Applicant’s remarks dated April 12, 2022. Applicant asserts that the input pulse signal is sent through the temperature control circuit 20 instead of directly to the gate of nMOSFET Q1 at node b. However, Figures 3 and 5, which show the details of temperature correction circuit 20, do not show a separate input for the input pulse signal. Applicant further asserts that it is clear how the temperature correction circuit lowers a gate voltage of the nMOSFET Q1 and the pMOSFET Q2 as ambient temperature rises by citing paragraph [0027] of the application as filed, and by providing an annotated Figure 3. Examiner notes that Applicant’s annotated Figure 3 describes applying a positive half cycle of the input pulse signal to the gate of Q1 (at node b) and applying a negative half cycle of the input pulse signal to the gate of Q2 (at node a), but this method of applying the input pulse signal to nodes a and b are not cited in the specification as originally filed. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the temperature correction circuit lowers a gate voltage of the N-channel MOSFET and a gate voltage of the P-channel MOSFET as ambient temperature rises to reduce a delay difference in each of a turn-on delay time of the N-channel MOSFET and the P-channel MOSFET.” Examiner notes that Applicant’s corrected Figure 2 shows temperature correction circuit 20 coupled to the input pulse signal, the gate of P-channel MOSFET Q2 at node a, and the gate of N-channel MOSFET Q1 at node b. Applicant’s Figure 3, which shows the details of temperature correction circuit 20, does not show the connection to the input pulse signal. 
Therefore, it is unclear how the temperature correction circuit lowers a gate voltage of the N-channel MOSFET and a gate voltage of the P-channel MOSFET when the input pulse signal is not connected to the temperature correction circuit.
For the purposes of examination, the claims have been interpreted in light of the originally filed Figures 2, 7 and 9.
Claims 2-6 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaya et al. (U.S. Patent Application Publication 2019/0326887 cited in the Information Disclosure Statement filed March 9, 2021, hereafter Kaya) in view of Gerna et al. (U.S. Patent 8,963,621, hereafter Gerna).
Claim 1: Kaya teaches a gate drive circuit (Figures 1-3) comprising: 
an N-channel MOSFET (S12) and a P-channel MOSFET (S10) that are connected in a push-pull manner (shown in Figure 1), in which a threshold (V(thL)) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at low temperature differs from a threshold (V(thH)) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at high temperature; and 
5a temperature correction circuit (Figures 2 and 3 for each MOSFET S10 and S12) that is connected between the N-channel MOSFET and the P-channel MOSFET (each circuit of Figures 2 and 3 are connected to the PWM INPUT and the gates of S10 and S12), 
wherein 
the temperature correction circuit lowers a gate voltage of the N-channel MOSFET and a gate voltage of the P-channel MOSFET as 10ambient temperature rises (via Q31 and Q32; Figure 3) to reduce a delay difference in each of a turn-on delay time of the N-channel MOSFET and the P-channel MOSFET ([0033] where the power switching delay circuits 141 and 142 are configured to delay a PWM signal in response to a respective local temperature delta reference signal and [0057] where the controlled current through Q32 discharges the capacitor C31 in response to the local temperature delta signal). 
Kaya does not specifically teach a threshold V(thL) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at low temperature differs from a threshold (V(thH)) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at high temperature.
Gerna teaches a threshold V(thL) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at low temperature differs from a threshold (V(thH)) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at high temperature (column 4 lines 12-13 and 22-24, where the threshold voltages of pMOS and nMOS transistors, corresponding to S10 and S12 of Kaya, increase with temperature and would result in two different threshold voltages at two different temperatures). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the threshold voltages taught by Gerna in the circuit of Kaya to adjust for variations in temperature and process corners (column 4 lines 11-13).

Claim 6: The combined circuit further teaches voltage drops generated by the temperature correction circuit ([0057] of Kaya via local temperature delta signal), wherein 
	the lowered gate voltage of the N-channel MOSFET and the P-channel MOSFET are based, at least in part, on the voltage drops generated by the temperature correction circuit ([0057] of Kaya where the current through Q32 discharges the capacitor C31).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaya in view Gerna and further in view of Ferro (U.S. Patent 7,800,430).
Claim 2: Kaya and Gerna teach the limitations of claim 1 above. Kaya and Gerna do not specifically teach that the temperature correction circuit includes a transistor and a thermistor circuit. 
Ferro teaches a temperature correction circuit (Figure 1) including a transistor (Q1) and a thermistor circuit (NTC1, NTC2, R1, R2), 15wherein a gate terminal of the N-channel MOSFET and a gate terminal of the P-channel MOSFET are connected between a collector and an emitter of the transistor (at V1 and 10), and the thermistor circuit includes a thermistor element (NTC2) connected 20between a base and the emitter of the transistor (Q1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature correction circuit taught by Ferro in the circuit of Kaya and Gerna to provide a temperature-stabilized output current (column 1 lines 61-64).
  
Claim 3: The combined circuit further teaches that the thermistor circuit (NTC1, NTC2, R1, R2; Figure 1 of Ferro) is constituted by a first resistor (R2) and a second resistor (R1) that are connected in series to each other, and 25the thermistor element (NTC2) connected in parallel to the second resistor (shown in Figure 1 of Ferro).  

Claim 4: The combined circuit teach the limitations of claim 3 above. The combined circuit does not specifically teach the characteristics of the first and second resistors and thermistor. However, the selection of the first resistor and the second resistor of the thermistor circuit, and characteristics of the thermistor are set such that 12the gate voltage has a value substantially twice gate voltage thresholds of the N-channel MOSFET and the P-channel MOSFET would have been chosen to ensure an optimal performance of the circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first resistor and the second resistor of the thermistor circuit, and characteristics of the thermistor are set such that 12the gate voltage has a value substantially twice gate voltage thresholds of the N-channel MOSFET and the P-channel MOSFET when employing the temperature correction circuit of Ferro to maximize the overall performance of the temperature correction circuit. Furthermore, such a provision of selecting a specific resistor and thermistor characteristic involves only routine design expedient.

Claim 5: The combined circuit further teaches a thermistor temperature of the thermistor element and the ambient temperature are a same temperature ([0029] of Kaya where the temperature-sensing element NTC2 of Ferro senses the ambient temperature around the MOSFET), and wherein 
	the lowered gate voltage of the N-channel MOSFET and the P-channel MOSFET are based, at least in part, on the thermistor temperature ([0057] of Kaya where the current through Q32 discharges the capacitor C31 via thermistor NTC2 of Ferro).

Response to Arguments
Applicant's arguments filed November 9, 2021 with respect to claims 1-4 have been fully considered but they are not persuasive for the reasons stated in the Advisory Action dated May 12, 2022.
With respect to claim 5, Applicant asserts that Kaya does not teach “the lowered gate voltage of the N-channel MOSFET and the P-channel MOSFET are based, at least in part, on the thermistor temperature”. Examiner respectfully disagrees. The combined circuit teaches the lowered gate voltage of the N-channel MOSFET and the P-channel MOSFET are based, at least in part, on the thermistor temperature ([0057] of Kaya where the current through Q32 discharges the capacitor C31 via thermistor NTC2 of Ferro).
With respect to claim 6, Applicant asserts that Kaya does not teach “the lowered gate voltage the N-channel MOSFET and the P-channel MOSFET are based, at least in part, on the voltage drops generated by the temperature correction circuit”. Examiner respectfully disagrees. Kaya teaches the lowered gate voltage of the N-channel MOSFET and the P-channel MOSFET are based, at least in part, on the voltage drops generated by the temperature correction circuit ([0057] of Kaya where the current through Q32 discharges the capacitor C31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/RYAN JOHNSON/Primary Examiner, Art Unit 2849